Case 20-44289       Doc 121      Filed 02/26/21 Entered 02/26/21 16:13:30              Main Document
                                             Pg 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re                                           §
                                                 §       Case No. 20-44289-169
         Robert J. Ambruster, Inc.,              §
                                                 §       Chapter 11
                Debtor.                          §
                                                 §       Re: Doc. No. 112

              ORDER DENYING APPLICATION FOR LEAVE TO PROCEED
               IN FORMA PAUPERIS AND FINANCIAL AFFIDAVIT [SIC]

         Robert J. Ambruster, Inc. (the “Debtor”) commenced its bankruptcy case, docketed as case

 number 20-44289-169 (the “Case”), under Chapter 11 of Title 11 of the United States Code

 (“Bankruptcy Code”) on September 3, 2020 (“Petition Date”). See Doc. No. 1. The Debtor elected

 to proceed under Subchapter V of the Bankruptcy Code. See Doc. No. 4 at 2.

         On February 23, 2021, Jeffrey Mize, pro se (“Mr. Mize”), filed his Application for Leave

 to Proceed In Forma Pauperis and Financial Affidavit [sic] (the “Application”) in the Case. See

 Doc. No. 112. The Application seeks this Court’s entry of an order waiving the filing fees

 associated with “any moving action of the Movant” in the Case, see id. at 3, on grounds that Mr.

 Mize “is indigent and has inability to proceed without Relief [sic] from the Court”. See id. at 1, ¶

 II. The Application purports to incorporate a “financial affidavit” pursuant to 28 U.S.C. § 1915.

 See id. at 1, 2-3. In particular, the Application references Mr. Mize’s desire to file an adversary

 proceeding to determine the validity and non-dischargeability of a claim, see id. at 2, but this Court

 understands the Application to seek a waiver of all filing fees in this matter.

         Section 1915 of Title 28 of the United States Code addresses proceedings in forma

 pauperis. See 28 U.S.C. § 1915. Parties seeking in forma pauperis status desire permission to file

 one or more actions or pleadings without liability for filing fees or costs due to financial incapacity.



                                                     1
Case 20-44289       Doc 121     Filed 02/26/21 Entered 02/26/21 16:13:30             Main Document
                                            Pg 2 of 7


        A split exists on whether bankruptcy courts can grant in forma pauperis status as such,

 because 28 U.S.C. § 1915 only permits a person to proceed in forma pauperis if “any court of the

 United States” authorizes that person to do so, and courts differ about whether and when

 bankruptcy courts fall within the ambit of that criterion. See 28 U.S.C. § 1915(a)(1); see also In

 re Richmond, 247 F. App’x 831, 832-33 (7th Cir. 2007) (limning scope of the debate about whether

 bankruptcy courts comprise “court[s] of the United States” under Title 28 of the United States

 Code). However, this Court need not resolve that dispute to address the matter at hand.

         Instead, this Court turns to its authority under 28 U.S.C. § 1930(f). Section 1930 of Title

 28 addresses bankruptcy fees. See 28 U.S.C. § 1930. That statute sets out the filing fees to be

 paid when a debtor files bankruptcy and the quarterly fees to be paid by certain Chapter 11 debtors,

 and authorizes the Judicial Conference of the United States to prescribe additional fees in

 bankruptcy cases for the filing of proceedings in bankruptcy cases, as well as similar fees. See 28

 U.S.C. § 1930(a),(b). Germane to this matter, the Judicial Conference Schedule of Fees -

 Bankruptcy Court Miscellaneous Fee Schedule issued in accordance with the statute imposes a

 number of filing fees for bankruptcy cases and proceedings, including a $350.00 fee for the

 commencement of an adversary complaint by a party other than a trustee or debtor-in-possession,

 debtor, or child support creditor.      See ADMIN. OFF.      OF   U.S. COURTS, Bankruptcy Court

 Miscellaneous Fee Schedule ¶ 6, https://www.uscourts.gov/services-forms/fees/bankruptcy-court-

 miscellaneous-fee-schedule (last visited Feb. 26, 2021). 1



 1
  In addition, as of the date of the entry of this Order, Mr. Mize has failed to pay the $26.00 filing
 fee associated with his Motion to Redact and/or Withdraw Motion for Substitution of Standing
 Brief or in the Alternative Motion to Seal the Record and Instrument [Doc. No. 115]. See
 ADMIN. OFF. OF U.S. COURTS, Bankruptcy Court Miscellaneous Fee Schedule ¶ 21, https://
 www.uscourts.gov/services-forms/fees/bankruptcy-court-miscellaneous-fee-schedule (last visited
 Feb. 26, 2021) (setting $26.00 filing fee for a motion to redact a record and authorizing waiver of
 that fee “under appropriate circumstances”).


                                                  2
Case 20-44289       Doc 121     Filed 02/26/21 Entered 02/26/21 16:13:30             Main Document
                                            Pg 3 of 7


        Section 1930 of Title 28 of the United States Code permits—but does not require—this

 Court to waive certain fees otherwise required to be paid to the Clerk of this Court. See 28 U.S.C.

 § 1930(f)(3) (stating that the provisions of 28 U.S.C. § 1930(f)(1) permitting waiver of an indigent

 debtor’s filing fee to commence a bankruptcy case do not “restrict” a bankruptcy court from

 waiving other fees prescribed under the statute for debtors and creditors). The statute does not

 specify the standard that this Court should use to evaluate a request for a fee waiver. However,

 the inclusion of subsection (3) within section (f) of 28 U.S.C.§ 1930 gives rise to the implication

 that this Court may look to the standards contained in subsection (1) of that statute for guidance.

        Subsection (1) of section (f) of 28 U.S.C.§ 1930 permits this Court to waive the filing fee

 due from a debtor at the commencement of a Chapter 7 bankruptcy case if this Court determines

 that the applicant “has income less than 150 percent of the income official poverty line . . .

 applicable to a family of the size involved and is unable to pay that fee in installments”. See 28

 U.S.C. § 1930(f)(1); see also L.R. 1006 (referencing the applicable poverty guidelines to be used

 to review fee waiver requests). In addition, many courts use a case by case totality of the

 circumstances analysis to evaluate fee waiver requests. See In re Nuttall, 334 B.R. 921, 923

 (Bankr. W.D. Mo. 2005); see also In re Hayes, 581 B.R. 509, 514-15 (Bankr. W.D. Mich. 2018)

 (enumerating facts to consider in evaluating a debtor’s request to waive a filing fee); In re Spisak,

 361 B.R. 408, 413-15 (Bankr. D. Vt. 2007) (reviewing income, expenses, discrepancies in

 documents, potential sources of funds, and exempt property, among other criteria, before vacating

 debtor’s fee waiver).    The burden to prove, by a preponderance of the evidence, that any

 application to waive filing fees should be granted rests on the requesting party. See Hayes, 581

 B.R. at 515; Nuttall, 334 B.R. at 923.




                                                  3
Case 20-44289       Doc 121     Filed 02/26/21 Entered 02/26/21 16:13:30             Main Document
                                            Pg 4 of 7


        The Application purports to include a financial affidavit to demonstrate Mr. Mize’s

 “indigent status” in this matter. See Doc. No. 112 at 2-3. That purported affidavit asserts that Mr.

 Mize’s gross wage is approximately $3,800.00 per month, that his net wage is approximately

 $1,500.00 every two weeks, and that Mr. Mize has no other income. See Doc. No. 112 at 2. The

 purported affidavit does not identify Mr. Mize’s employer or source of income or fully itemize all

 deductions from Mr. Mize’s gross income. See id. The purported affidavit states that Mr. Mize

 has two minor children living in his home but does not disclose who else resides in that home. See

 Doc. No. 112 at 3. The purported affidavit also lists expenses consisting of a vehicle payment,

 vehicle insurance, food and utilities. See id. at 2-3. The purported affidavit does not disclose

 whether any other person in the Mize household receives any form of income or contain a complete

 disclosure of Mr. Mize’s household assets, such as any real estate or personal property that Mr.

 Mize might own, or other resources potentially available to pay filing fees. See id. No paystubs,

 financial documents or other information accompanied the affidavit to support its contentions. See

 id.

        The purported affidavit contained in the text of the Application asserts that Mr. Mize has

 gross income of $3,800.00 per month; this clearly exceeds 150% of the applicable poverty

 guidelines for 2021 for a household of up to four people in the forty-eight contiguous states in this

 country. See U.S. BANKR. CT., E.D. MO., 150% of the HHS Poverty Guidelines for 2021 – Monthly

 Basis at 1, https://www.moeb.uscourts.gov/dont-have-attorney (Fee Waiver Information - Poverty

 Guidelines hyperlink) (last visited Feb. 26, 2021). Thus, Mr. Mize does not satisfy the primary

 criterion this Court can use to consider whether it should waive a filing fee for him.

        This Court then reviewed the Application to determine whether the evidence and the

 totality of the circumstances in this matter warrant a fee waiver for Mr. Mize. An analysis of this




                                                  4
Case 20-44289       Doc 121     Filed 02/26/21 Entered 02/26/21 16:13:30             Main Document
                                            Pg 5 of 7


 type requires assessment of complete and substantiated financial information and any explanation

 necessary to understanding that information. However, the omissions in the purported affidavit

 and the lack of supporting documents deprive this Court of information sufficient to show that any

 basis exists to find that the totality of Mr. Mize’s circumstances constitutes grounds to find a lack

 of capacity to pay an adversary filing fee at this time. The Application and the purported affidavit

 do not provide adequate information for this Court to reach any other conclusion.

        Thus, after reviewing the Application, this Court FINDS that Mr. Mize fails to show by

 the preponderance of the evidence that grounds exist to waive filing fees and/or costs for Mr. Mize

 in this matter. Therefore, this Court ORDERS the Application for Leave to Proceed In Forma

 Pauperis and Financial Affidavit [sic] [Doc. 112] DENIED. Mr. Mize must pay all filing fees and

 costs in this matter as they come due.



                                                                   ___________________________
 DATED: February 26, 2021                                          BONNIE L. CLAIR
 St. Louis, Missouri                                               United States Bankruptcy Judge
 mtc




 Copy Mailed To:


 Angela Redden-Jansen
 3350 Greenwood Blvd.
 Maplewood, MO 63143
 Robert J. Ambruster, Inc.
 6633 Clayton Road
 Saint Louis, MO 63117



                                                  5
Case 20-44289       Doc 121      Filed 02/26/21 Entered 02/26/21 16:13:30   Main Document
                                             Pg 6 of 7


 Stephen D. Coffin
 The Small Business Law Center
 2705 St. Peters-Howell Rd
 Suite A
 St. Peters, MO 63376
 Joseph Richard Schlotzhauer
 United States Trustee Program
 111 South 10th Street
 Suite 6.353
 St. Louis, MO 63102
 Deborah Drace
 7635 W. Shore Dr
 Egg Harbor, WI 54209
 Jeffrey M Mize
 7635 W Shore Dr
 Egg Harbor, WI 54209
 Ameren UE
 PO Box 790352
 Saint Louis, MO 63179

 Batesville Casket Company
 PO Box 644559
 Pittsburgh, PA15264-4559

 Chase Card Member Services
 PO Box 6294
 Carol Stream, IL60197-6294

 Citizens National Bank
 7305 Manchester Rd.
 Saint Louis, MO 63143

 Criswell Casket Company
 2000-2010 Exchange Dr
 Saint Charles, MO 63303

 Division of Employment Securities
 PO Box 3100
 Jefferson City, MO 65102

 JS Paluch Co., Inc.
 PO Box 2703
 Schiller Park, IL60176




                                               6
Case 20-44289       Doc 121     Filed 02/26/21 Entered 02/26/21 16:13:30   Main Document
                                            Pg 7 of 7


 LPI
 PO Box 510817
 New Berlin, WI
 53151-0817

 Missouri Department of Labor& Ind.
 Rel.Division of Employment Security
 Jefferson City, MO65104-0059

 Missouri Funeral Directors and Embalmers
 1757 Woodcliff Dr., Ste 202
 Jefferson City, MO65109

 MSD
 PO Box 437
 Saint Louis, MO 63166

 Sams Club MC/SYNCB
 PO Box 960016
 Orlando, FL 32896-0016

 Spire
 Drawer 2
 Saint Louis, MO 63171

 St. Louis County Collector of Revenue
 41 S. Central
 Saint Louis, MO63105

 The National Directory of Mortuaries
 PO Box 73
 Chagrin Falls, OH 44022-0073

 Travelers Insurance J Thomas Company,Inc.
 800 Market ST., Ste1655
 Saint Louis, MO63101




                                              7
